Case 1:20-cv-01501-DCJ-JPM Document 11-1 Filed 03/02/21 Page 1 of 2 PageID #: 74




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA

 SAMANTHA WILLIAMS and DAKOTA
 FISHER, individually and on behalf of all
 others similarly situated, and WES PIGOTT,

        Plaintiffs,                                DOCKET NO.: 1:20-cv-01501

 v.
                                                   JUDGE DAVID C. JOSEPH
 D’ARGENT FRANCHISING, LLC,
 D’ARGENT CONSTRUCTION, LLC,
 D’ARGENT COMPANIES, LLC,                          MAGISTRATE JOSEPH H. L. PEREZ-
 THOMAS GIALLONARDO, III,                          MONTES
 JUSTIN GIALLONARDO, and
 XYZ INSURANCE COMPANY

        Defendants.



 SAMANTHA WILLIAMS,

        Plaintiffs,

 v.                                                DOCKET NO. 21-CV-00017-DCJ-JPM

 D’ARGENT FRANCHISING, LLC,
 D’ARGENT CONSTRUCTION, LLC,                       JUDGE DAVID C. JOSEPH
 D’ARGENT COMPANIES, LLC,
 JUSTIN GIALLONARDO, and
 XYZ INSURANCE COMPANY                             MAGISTRATE JOSEPH H. L. PEREZ-
                                                   MONTES
        Defendants.



                                          ORDER

        CONSIDERING the motion filed by Defendants to allow for the filing of Defendants’

 Motion to Quash Subpoenas and for Protective Order under seal;




                                              1
Case 1:20-cv-01501-DCJ-JPM Document 11-1 Filed 03/02/21 Page 2 of 2 PageID #: 75




          IT IS ORDERED that Defendant’s motion is GRANTED and the Defendants Motion to

 Quash Subpoenas and for Protective Order shall be filed with the Court under seal.



                                                    ____________________________________
                                                    JUDGE


 4842-3736-3678, v. 1




                                                2
